Case 1:19-cv-24058-FAM Document 1 Entered on FLSD Docket 10/01/2019 Page 1 of 16




                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF FLORIDA

   MANUEL PEREZ, individually and on behalf of all                         CLASS ACTION
   others similarly situated,

         Plaintiff,                                                   JURY TRIAL DEMANDED

   vs.

   THE LEAZER GROUP, INC.
   a North Carolina corporation,

     Defendant.
   ______________________________________/

                                      CLASS ACTION COMPLAINT

             1.       Plaintiff Manuel Perez brings this action against Defendant The Leazer Group, Inc.,

  to secure redress for violations of the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C.

  § 227.

                                         NATURE OF THE ACTION

             2.       This is a putative class action under the Telephone Consumer Protection Act, 47 U.S.C.

  § 227 et seq., (“TCPA”), arising from Defendant’s knowing and willfully violations.

             3.       To gain an advantage over its competitors and increase its revenue, Defendant engages

  in unsolicited telemarketing, with no regard for consumers’ privacy rights.

             4.       This case arises from Defendant’s transmission of prerecorded messages to the cellular

  telephones of Plaintiff and others, promoting Defendant’s services and goods.

             5.       Defendant is an insurance agency that specializes in mortgage life insurance and

  the senior market. To promote its services, Defendant engages in unsolicited marketing, harming

  thousands of consumers in the process
Case 1:19-cv-24058-FAM Document 1 Entered on FLSD Docket 10/01/2019 Page 2 of 16



          6.      Through this action, Plaintiff seeks injunctive relief to halt Defendant’s illegal conduct

  which has resulted in the invasion of privacy, harassment, aggravation, and disruption of the daily life

  of thousands of individuals. Plaintiff also seeks statutory damages on behalf of himself and members

  of the class, and any other available legal or equitable remedies.

                                     JURISDICTION AND VENUE

          7.      Jurisdiction is proper under 28 U.S.C. § 1331 as Plaintiff alleges violations of a federal

  statute. Jurisdiction is also proper under 28 U.S.C. § 1332(d)(2) because Plaintiff alleges a national class,

  which will result in at least one class member belonging to a different state than that of Defendant.

  Plaintiff seeks up to $1,500.00 (one-thousand-five-hundred dollars) in damages for each call in violation

  of the TCPA, which, when aggregated among a proposed class numbering in the tens of thousands, or

  more, exceeds the $5,000,000.00 (five-million dollars) threshold for federal court jurisdiction under the

  Class Action Fairness Act (“CAFA”). Therefore, both the elements of diversity jurisdiction and CAFA

  jurisdiction are present.

          8.      Venue is proper in the United States District Court for the Southern District of Florida

  pursuant to 28 U.S.C. § 1391(b) and (c) because Defendant is deemed to reside in any judicial district

  in which it is subject to the court’s personal jurisdiction, and because Defendant provides and markets

  its services within this district thereby establishing sufficient contacts to subject it to personal

  jurisdiction. Further, Defendant’s tortious conduct against Plaintiff occurred within the State of Florida

  and, on information and belief, Defendant has sent the same text messages complained of by Plaintiff

  to other individuals within this judicial district, such that some of Defendant’s acts in making such calls

  have occurred within this district, subjecting Defendant to jurisdiction in the State of Florida.

                                                  PARTIES
Case 1:19-cv-24058-FAM Document 1 Entered on FLSD Docket 10/01/2019 Page 3 of 16



          9.      Plaintiff is a natural person who, at all times relevant to this action, was a resident of

  Miami-Dade County, Florida.

          10.     Defendant is North Carolina corporation with a principal place of business located at

  9131 Anson Way, Suite 211, Raleigh, North Carolina 27615. Defendant directs, markets, and provides

  its business activities throughout the State of Florida.

                                                 THE TCPA

          11.     The TCPA prohibits: (1) any person from calling a cellular telephone number; (2) using

  an automatic telephone dialing system or an artificial or prerecorded voice; (3) without the recipient’s

  prior express consent. 47 U.S.C. § 227(b)(1)(A).

          12.     The TCPA defines an “automatic telephone dialing system” (“ATDS”) as

  “equipment that has the capacity - (A) to store or produce telephone numbers to be called, using a

  random or sequential number generator; and (B) to dial such numbers.” 47 U.S.C. § 227(a)(1).

          13.     The TCPA exists to prevent communications like the ones described within this

  Complaint. “Voluminous consumer complaints about abuses of telephone technology—for example,

  computerized calls dispatched to private homes—prompted Congress to pass the TCPA.” Mims v.

  Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).

          14.     In an action under the TCPA, a plaintiff must only show that the defendant “called a

  number assigned to a cellular telephone service using an automatic dialing system or prerecorded

  voice.” Breslow v. Wells Fargo Bank, N.A., 857 F. Supp. 2d 1316, 1319 (S.D. Fla. 2012), aff'd, 755

  F.3d 1265 (11th Cir. 2014).

          15.     The Federal Communications Commission (“FCC”) is empowered to issue rules and

  regulations implementing the TCPA. According to the FCC’s findings, calls in violation of the TCPA

  are prohibited because, as Congress found, automated or prerecorded telephone calls are a greater
Case 1:19-cv-24058-FAM Document 1 Entered on FLSD Docket 10/01/2019 Page 4 of 16



  nuisance and invasion of privacy than live solicitation calls, and such calls can be costly and

  inconvenient. The FCC also recognized that wireless customers are charged for incoming calls whether

  they pay in advance or after the minutes are used. Rules and Regulations Implementing the Telephone

  Consumer Protection Act of 1991, CG Docket No. 02-278, Report and Order, 18 FCC Rcd 14014

  (2003).

            16.   In 2012, the FCC issued an order tightening the restrictions for automated telemarketing

  calls, requiring “prior express written consent” for such calls to wireless numbers. See In the Matter of

  Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C.R. 1830, 1838 ¶ 20

  (Feb. 15, 2012) (emphasis supplied).

            17.   To obtain express written consent for telemarketing calls, a defendant must establish

  that it secured the plaintiff’s signature in a form that gives the plaintiff a “‘clear and conspicuous

  disclosure’ of the consequences of providing the requested consent….and having received this

  information, agrees unambiguously to receive such calls at a telephone number the [plaintiff]

  designates.” In re Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C.R.

  1830, 1837 ¶ 18, 1838 ¶ 20, 1844 ¶ 33, 1857 ¶ 66, 1858 ¶ 71 (F.C.C. Feb. 15, 2012).

            18.   The TCPA regulations promulgated by the FCC define “telemarketing” as “the

  initiation of a telephone call or message for the purpose of encouraging the purchase or rental of, or

  investment in, property, goods, or services.” 47 C.F.R. § 64.1200(f)(12). In determining whether a

  communication constitutes telemarketing, a court must evaluate the ultimate purpose of the

  communication. See Golan v. Veritas Entm't, LLC, 788 F.3d 814, 820 (8th Cir. 2015).

            19.   “Neither the TCPA nor its implementing regulations ‘require an explicit mention of a

  good, product, or service’ where the implication of an improper purpose is ‘clear from the context.’”

  Id. (citing Chesbro v. Best Buy Stores, L.P., 705 F.3d 913, 918 (9th Cir. 2012)).
Case 1:19-cv-24058-FAM Document 1 Entered on FLSD Docket 10/01/2019 Page 5 of 16



            20.   “‘Telemarketing’ occurs when the context of a call indicates that it was initiated and

  transmitted to a person for the purpose of promoting property, goods, or services.” Golan, 788 F.3d at

  820 (citing 47 C.F.R. § 64.1200(a)(2)(iii); 47 C.F.R. § 64.1200(f)(12); In re Rules and Regulations

  Implementing the Telephone Consumer Protection Act of 1991, 18 F.C.C. Rcd at 14098 ¶ 141, 2003

  WL 21517853, at *49).

            21.   The FCC has explained that calls motivated in part by the intent to sell property, goods,

  or services are considered telemarketing under the TCPA.           See In re Rules and Regulations

  Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14014, ¶¶ 139-142 (2003).

  This is true whether call recipients are encouraged to purchase, rent, or invest in property, goods, or

  services during the call or in the future. Id.

            22.   In other words, offers “that are part of an overall marketing campaign to sell

  property, goods, or services constitute” telemarketing under the TCPA. See In re Rules and

  Regulations Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14014, ¶ 136

  (2003).

            23.   If a call is not deemed telemarketing, a defendant must nevertheless demonstrate that it

  obtained the plaintiff’s prior express consent. See In the Matter of Rules and Regulaions Implementing

  the Tel. Consumer Prot. Act of 1991, 30 FCC Rcd. 7961, 7991-92 (2015) (requiring express consent

  “for non-telemarketing and non-advertising calls”).

            24.   As recently held by the United States Court of Appeals for the Ninth Circuit:

  “Unsolicited telemarketing phone calls or text messages, by their nature, invade the privacy and disturb

  the solitude of their recipients. A plaintiff alleging a violation under the TCPA ‘need not allege any

  additional harm beyond the one Congress has identified.’” Van Patten v. Vertical Fitness Grp., No.
Case 1:19-cv-24058-FAM Document 1 Entered on FLSD Docket 10/01/2019 Page 6 of 16



  14-55980, 2017 U.S. App. LEXIS 1591, at *12 (9th Cir. May 4, 2016) (quoting Spokeo, Inc. v.

  Robins, 136 S. Ct. 1540, 1549 (2016) (emphasis original)).

                                                   FACTS

          25.     On or about July 18, 2019, Defendant caused a call with a prerecorded message to be

  transmitted to Plaintiff’s cellular telephone number ending in 1217 (the “1217 Number”).

          26.     Plaintiff answered the call and heard an automated voice from Defendant.

          27.     The following is a description of the message that conveyed to plaintiff upon

  answering the call:

                  Attention all life agents. If you’re looking for an opportunity where
                  you can have 4-8 appointments per week, press 6…

          28.     Plaintiff, in his attempt to discover who had placed the unwanted call, dialed the

  button to be transferred for more information.

          29.     Upon being transferred, a live person spoke to Plaintiff and revealed themselves as

  The Leazer Group, Inc.

          30.     The prerecorded call at issue was transmitted to Plaintiff’s cellular telephone, and

  within the time frame relevant to this action.

          31.     Defendant caused an additional call with an identical pre-recorded message to be

  sent to Plaintiff’s telephone on or about a week after the first call.

          32.     When Plaintiff listened to the calls he was easily able to determine that it was a

  prerecorded message. Rahn v. Bank of Am., No. 1:15-CV-4485-ODE-JSA, 2016 U.S. Dist. LEXIS

  186171, at *10-11 (N.D. Ga. June 23, 2016) (“When one receives a call, it is a clear-cut fact, easily

  discernible to any lay person, whether or not the recipient is speaking to a live human being, or is

  instead being subjected to a prerecorded message.”).
Case 1:19-cv-24058-FAM Document 1 Entered on FLSD Docket 10/01/2019 Page 7 of 16



          33.     Defendant’s prerecorded calls constitute telemarketing because they encourage the

  future purchase or investment in property, goods, and/or services, i.e., requesting Plaintiff sell

  health insurance for Defendant, which Defendant directly profits from.

          34.     In short, the prerecorded message constitutes telemarketing because it ultimately

  leads to the promotion of goods or services even though a portion of the prerecorded message

  discusses potential employment opportunities.

          35.     The prerecorded calls Plaintiff received originated from 351-206-0365, a telephone

  number owned and/or operated by or on behalf of Defendant.

          36.     Plaintiff received the subject calls with a prerecorded voice within this judicial

  district and, therefore, Defendant’s violation of the TCPA occurred within this district. Upon

  information and belief, Defendant caused other prerecorded messages to be sent to individuals

  residing within this judicial district.

          37.     At no point in time did Plaintiff provide Defendant with his express consent to be

  contacted with a prerecorded call.

          38.     Plaintiff is the subscriber and sole user of the 1217 Number and is financially

  responsible for phone service to the 1217 Number.

          39.     Plaintiff has been registered with the national do-not-call registry since May 11,

  2008.

          40.     Defendant’s prerecorded call was sent to a cellular telephone with a 786 area code,

  which means Defendant knew, or should have known, that it was making calls into this District.

  The 786 area code serves south Florida including Miami-Dade County.

          41.     Defendant’s unsolicited prerecorded call caused Plaintiff actual harm, including

  invasion of his privacy, aggravation, annoyance, intrusion on seclusion, trespass, and conversion.
Case 1:19-cv-24058-FAM Document 1 Entered on FLSD Docket 10/01/2019 Page 8 of 16



  Defendant’s prerecorded call also inconvenienced Plaintiff and caused disruption to his work-day

  as she received the prerecorded messages while at work. See Patriotic Veterans, Inc. v. Zoeller,

  No. 16- 2059, 2017 WL 25482, at *2 (7th Cir. Jan. 3, 2017) (“Every call uses some of the phone

  owner's time and mental energy, both of which are precious.”).

          42.     Defendant’s unsolicited text messages caused Plaintiff actual harm. Specifically,

  Plaintiff estimates that he has wasted two minutes listening to all of Defendant’s unwanted

  messages. Each time, Plaintiff had to stop what he was doing to either retrieve his phone answer

  the phone to listen to the message.

          43.     Plaintiff also wasted approximately 5 minutes determining how to opt out of further

  communications, given that the messages do not provide a mechanism for opting out.

          44.     Additionally, Plaintiff estimates that he wasted approximately 5 minutes

  researching Defendant and the source of the messages on the internet and attempting to determine

  how Defendant obtained his telephone number.

          45.     Next, Plaintiff wasted approximately 10 minutes locating and retaining counsel for

  this case in order to stop Defendant’s unwanted calls.

          46.     In all, Defendant’s violations of the TCPA caused Plaintiff to waste at least twenty-

  two minutes of his time in addressing and attempting to stop Defendant’s solicitations.

                                         CLASS ALLEGATIONS

                                               PROPOSED CLASS

          47.     Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23, on behalf of

  himself and all others similarly situated.

          48.     Plaintiff brings this case on behalf of a Class defined as follows:


                  No Consent Class: All persons within the United States who, within the
                  four years prior to the filing of this Complaint, were sent a prerecorded
Case 1:19-cv-24058-FAM Document 1 Entered on FLSD Docket 10/01/2019 Page 9 of 16



                  message, from Defendant or anyone on Defendant’s behalf, to said
                  person’s cellular telephone number, without emergency purpose and
                  without the recipient’s prior express written consent.

                  Do Not Call Registry Class: All persons in the United States who from four
                  years prior to the filing of this action (1) were sent a prerecorded message
                  by or on behalf of Defendant; (2) more than one time within any 12-month
                  period; (3) where the person’s telephone number had been listed on the
                  National Do Not Call Registry for at least thirty days; (4) for the purpose
                  of selling Defendant’s products and services; and (5) for whom Defendant
                  claims (a) it did not obtain prior express written consent, or (b) it obtained
                  prior express written consent in the same manner as Defendant claims it
                  supposedly obtained prior express written consent to call the Plaintiff.

          49.     Defendant and its employees or agents are excluded from the Class. Plaintiff does not

  know the number of members in the Class, but believes the Class members number in the several

  thousands, if not more.

             NUMEROSITY

          50.     Upon information and belief, Defendant has placed automated and/or prerecorded calls

  to cellular telephone numbers belonging to thousands of consumers throughout the United States

  without their prior express consent. The members of the Class, therefore, are believed to be so numerous

  that joinder of all members is impracticable.

          51.     The exact number and identities of the Class members are unknown at this time and can

  only be ascertained through discovery. Identification of the Class members is a matter capable of

  ministerial determination from Defendant’s call records.

          COMMON QUESTIONS OF LAW AND FACT

          52.     There are numerous questions of law and fact common to the Class which predominate

  over any questions affecting only individual members of the Class. Among the questions of law and

  fact common to the Class are:
Case 1:19-cv-24058-FAM Document 1 Entered on FLSD Docket 10/01/2019 Page 10 of 16



                  (1) Whether Defendant made non-emergency prerecorded telemarketing calls to

                  Plaintiff’s and Class members’ cellular telephones;

                  (2) Whether Defendant can meet its burden of showing that it obtained prior express

                  written consent to make such calls;

                  (3) Whether Defendant’s conduct was knowing and willful;

                  (4) Whether Defendant is liable for damages, and the amount of such damages; and

                  (5) Whether Defendant should be enjoined from such conduct in the future.

          53.     The common questions in this case are capable of having common answers. If Plaintiff’s

  claim that Defendant routinely transmits text messages to telephone numbers assigned to cellular

  telephone services is accurate, Plaintiff and the Class members will have identical claims capable of

  being efficiently adjudicated and administered in this case.

          TYPICALITY

          54.     Plaintiff’s claims are typical of the claims of the Class members, as they are all based

  on the same factual and legal theories.

          ADEQUACY

          55.     Plaintiff is a representative who will fully and adequately assert and protect the interests

  of the Class, and has retained competent counsel. Accordingly, Plaintiff is an adequate representative

  and will fairly and adequately protect the interests of the Class.

          56.     In addition, Plaintiff has retained counsel with substantial experience in prosecuting

  complex litigation and class actions, including those involving violations of the TCPA. Plaintiff

  and his counsel are committed to vigorously prosecuting this action on behalf of the other

  respective members of the Class and have the financial resources to do so. Neither Plaintiff nor his

  counsel have any interests adverse to those of the other members of the Class.

                PROCEEDING VIA CLASS ACTION IS SUPERIOR AND ADVISABLE
Case 1:19-cv-24058-FAM Document 1 Entered on FLSD Docket 10/01/2019 Page 11 of 16



            57.   A class action is superior to all other available methods for the fair and efficient

  adjudication of this lawsuit, because individual litigation of the claims of all members of the Class is

  economically unfeasible and procedurally impracticable. While the aggregate damages sustained by the

  Class are in the millions of dollars, the individual damages incurred by each member of the Class

  resulting from Defendant’s wrongful conduct are too small to warrant the expense of individual

  lawsuits. The likelihood of individual Class members prosecuting their own separate claims is remote,

  and, even if every member of the Class could afford individual litigation, the court system would be

  unduly burdened by individual litigation of such cases.

            58.   The prosecution of separate actions by members of the Class would create a risk of

  establishing inconsistent rulings and/or incompatible standards of conduct for Defendant. For example,

  one court might enjoin Defendant from performing the challenged acts, whereas another may not.

  Additionally, individual actions may be dispositive of the interests of the Class, although certain class

  members are not parties to such actions.

                                               COUNT I
                              Violations of the TCPA, 47 U.S.C. § 227(b)
                                (On Behalf of Plaintiff and the Class)

            59.   Plaintiff re-alleges and incorporates the foregoing allegations as if fully set forth

  herein.

            60.   It is a violation of the TCPA to make “any call (other than a call made for

  emergency purposes or made with the prior express consent of the called party) using any

  automatic telephone dialing system or an artificial or prerecorded voice … to any telephone

  number assigned to a … cellular telephone service ….” 47 U.S.C. § 227(b)(1)(A)(iii).
Case 1:19-cv-24058-FAM Document 1 Entered on FLSD Docket 10/01/2019 Page 12 of 16



          61.       Defendant – or third parties directed by Defendant – transmitted calls using an

  artificial or prerecorded voice to the cellular telephone numbers of Plaintiff and members of the

  putative class.

          62.       These calls were made without regard to whether Defendant had first obtained

  express permission from the called party to make such calls. In fact, Defendant did not have prior

  express consent to call the cell phones of Plaintiff and the other members of the putative Class

  when its calls were made.

          63.       Defendant has, therefore, violated § 227(b)(1)(A)(iii) of the TCPA by using an

  artificial or prerecorded voice to make non-emergency telephone calls to the cell phones of

  Plaintiff and the other members of the putative Class without their prior express consent.

          64.       Defendant knew that it did not have prior express consent to make these calls, and

  knew or should have known that it was using an artificial or prerecorded voice. The violations

  were therefore willful or knowing.

          65.       As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the TCPA,

  Plaintiff and the other members of the putative Class were harmed and are each entitled to a

  minimum of $500.00 in damages for each violation. Plaintiff and the class are also entitled to an

  injunction against future calls. Id.

          66.       Because Defendant knew or should have known that Plaintiff and the other

  members of the putative Class had not given prior express consent to receive its prerecorded calls

  to their cellular telephones the Court should treble the amount of statutory damages available to

  Plaintiff and the other members of the putative Class pursuant to § 227(b)(3) of the TCPA.

                                          COUNT II
                Knowing and/or Willful Violation of the TCPA, 47 U.S.C. § 227(b)
                            (On Behalf of Plaintiffs and the Class)
Case 1:19-cv-24058-FAM Document 1 Entered on FLSD Docket 10/01/2019 Page 13 of 16



          67.     Plaintiff re-allege and incorporates paragraphs 1-58 as if fully set forth herein.

          68.     At all times relevant, Defendant knew or should have known that its conduct as

  alleged herein violated the TCPA.

          69.     Defendant knew that it did not have prior express consent to transmit artificial or

  prerecorded voice calls, and knew or should have known that its conduct was a violation of the

  TCPA.

          70.     Because Defendant knew or should have known that Plaintiffs and Class Members

  had not given prior express consent to receive its prerecorded calls, the Court should treble the

  amount of statutory damages available to Plaintiffs and the other members of the putative Class

  pursuant to § 227(b)(3) of the TCPA.

          71.     As a result of Defendant’s violations, Plaintiffs and the Class Members are entitled

  to an award of $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.

  § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

                                             COUNT III
                             Violation of the TCPA, 47 U.S.C. § 227
                     (On Behalf of Plaintiff and the Do Not Call Registry Class)

          72.     Plaintiff repeats and realleges the paragraphs 1 through 58 of this Complaint and

  incorporates them by reference herein.

          73.     The TCPA’s implementing regulation, 47 C.F.R. § 64.1200(c), provides that “[n]o

  person or entity shall initiate any telephone solicitation” to “[a] residential telephone subscriber who has

  registered his or her telephone number on the national do-not-call registry of persons who do not wish

  to receive telephone solicitations that is maintained by the federal government.”
Case 1:19-cv-24058-FAM Document 1 Entered on FLSD Docket 10/01/2019 Page 14 of 16



          74.     47 C.F.R. § 64.1200(e), provides that § 64.1200(c) and (d) “are applicable to any person

  or entity making telephone solicitations or telemarketing calls to wireless telephone numbers.”1

          75.     47 C.F.R. § 64.1200(d) further provides that “[n]o person or entity shall initiate any call

  for telemarketing purposes to a residential telephone subscriber unless such person or entity has

  instituted procedures for maintaining a list of persons who request not to receive telemarketing calls

  made by or on behalf of that person or entity.”

          76.     Any “person who has received more than one telephone call within any 12-month

  period by or on behalf of the same entity in violation of the regulations prescribed under this subsection

  may” may bring a private action based on a violation of said regulations, which were promulgated to

  protect telephone subscribers’ privacy rights to avoid receiving telephone solicitations to which they

  object. 47 U.S.C. § 227(c).

          77.     Defendant violated 47 C.F.R. § 64.1200(c) by initiating, or causing to be initiated,

  telephone solicitations to telephone subscribers such as Plaintiff and the Do Not Call Registry Class

  members who registered their respective telephone numbers on the National Do Not Call Registry, a

  listing of persons who do not wish to receive telephone solicitations that is maintained by the federal

  government.

          78.     Defendant violated 47 U.S.C. § 227(c)(5) because Plaintiff and the Do Not Call Registry

  Class received more than one telephone call in a 12-month period made by or on behalf of Defendant

  in violation of 47 C.F.R. § 64.1200, as described above. As a result of Defendant’s conduct as alleged

  herein, Plaintiff and the Do Not Call Registry Class suffered actual damages and, under section 47




  1
   Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991, CG Docket No. 02-278,
  Report and Order, 18 FCC Rcd 14014 (2003) Available at https://apps.fcc.gov/edocs_public/attachmatch/FCC-03-
  153A1.pdf
Case 1:19-cv-24058-FAM Document 1 Entered on FLSD Docket 10/01/2019 Page 15 of 16



  U.S.C. § 227(c), are entitled, inter alia, to receive up to $500 in damages for such violations of 47 C.F.R.

  § 64.1200.

          79.     To the extent Defendant’s misconduct is determined to be willful and knowing, the

  Court should, pursuant to 47 U.S.C. § 227(c)(5), treble the amount of statutory damages recoverable by

  the members of the Do Not Call Registry Class.

                                          PRAYER FOR RELIEF
          WHEREFORE, Plaintiff Manuel Perez on behalf of himself and the other members of the

  Class, pray for the following relief:

          a. A declaration that Defendant’s practices described herein violate the Telephone

  Consumer Protection Act, 47 U.S.C. § 227;

          b. An injunction prohibiting Defendant from using an artificial or prerecorded voice to

  contact telephone numbers assigned to cellular telephones without the prior express permission of

  the called party;

          c. An award of actual and statutory damages; and

          d. Such further and other relief the Court deems reasonable and just.

                                             JURY DEMAND

           Plaintiff and Class Members hereby demand a trial by jury.


  Dated: October 1, 2019

   SHAMIS & GENTILE, P.A.                                EDELSBERG LAW, PA
   /s/ Andrew J. Shamis                                  /s/ Scott Edelsberg
   Andrew J. Shamis, Esq.                                Scott Edelsberg, Esq.
   Florida Bar No. 101754                                Florida Bar No. 0100537
   ashamis@shamisgentile.com                             scott@edelsberglaw.com
   /s/ Garrett O. Berg                                   20900 NE 30th Ave, Suite 417
   Garrett O. Berg, Esq.                                 Aventura, FL 33180
   Florida Bar No. 1000427                               Telephone: 305-975-3320
   gberg@shamisgentile.com
   14 NE 1st Avenue, Suite 1205
Case 1:19-cv-24058-FAM Document 1 Entered on FLSD Docket 10/01/2019 Page 16 of 16



   Miami, Florida 33132                  Counsel for Plaintiff and the Class
   Telephone: 305-479-2299
